Dismissed and Memorandum Opinion filed August 26, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00673-CV
____________
 
MORGAN BROWN and DWAYNE THOMASSIE, Appellants
 
V.
 
MID CENTURY INSURANCE COMPANY OF TEXAS, Appellee
 

 
On Appeal from the 136th District Court
Jefferson County, Texas
Trial Court Cause No. D-185,326
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 8, 2010.  On August 17, 2010, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.